Daniels, J.,
(dissenting.) The relators, together with David B. Ivison, are trustees of the estate of Henry Ivison, deceased, for the benefit of his widow, Harriet Ivison, during her life, with remainder upon her death to his children. The trust-estate was set apart by a decree of the surrogate of this county to these trustees for the execution of the trust. This was done in February, 1886. The trust-estate consisted of securities for the payment of money, and they have been held by, and in the possession of, David B. Ivison as one of the three trustees at Itutherford, in the state of New Jersey, where he resides. The other two trustees, being the relators in this proceeding, were residents, of the city and county of New York, but neither of these trustees had possession of any part of the trust-estate. That was wholly committed to the trustee residing in New Jersey. An application was made to the commissioners of taxes and assessments to Strike out the assessment on the ground that the estate was not liable to taxation within the city and county of New York. They declined to do that, but struck out of the assessment the name of the trustee Ivison, and reduced it from $60,000 to $45,000. Thereupon a writ of certiorari was allowed, to review the action of the commissioners; and, upon the hearing of the return to the writ, their decision was reversed, and the property held not to be liable to taxation within this state; and it is from the order reversing the action of the commissioners that this appeal has been taken. As the law existed in this state prior to the enactment of chapter 392, Laws 1883, only personal property within this state was liable here to assessment for the purpose of taxation, (1 Bev. St. 2d Ed. p. 379, § 1,) and it was repeatedly so held by the court of last resort in this state. The decisions relating to this subject were collected and considered in People v. Smith, 88 N. Y. 576. This decision was made in the year 1882; and, at the next session of the legislature in 1883, chapter 392 of the laws of that year was enacted, and that declared that all debts and obligations for the payment of money due or owing to persons residing within this state, however secured, or wherever such securities should be held, should be deemed, for the purpose of taxation, personal estate within this state. But this statute failed to declare that personal estate in the possession or under the control of a trustee, guardian, executor, or administrator should be included within, or be subject to, its provisions, as that had been done concerning personal property within this state by section 5, art. 1, tit. 2, c. 13, pt. 1, Bev. St. This section, after declaring that every person should be assessed in the town where he resided, for all personal estate owned by him, then added the fur*288ther provision that it should include personal estate in his possession or under his control as trustee, guardian, executor, or administrator; and this addition disclosed the understanding of the revisors, as well as of the legislature, to be that personal estate held by a trustee, or in either of these other capacities, would not be subject to assessment and taxation, without this additional direction; for, if it had not been so understood, the law would simply have declared that every person should be assessed for all personal estate owned by him in the town or ward where he resided, and terminated the enactment in that manner. That was the nature of the statute on this subject contained in the Revised Laws. 2 Rev. Laws, c. 52. There no provision whatever was added for taxing, to a person as owner, such property as should be held by him as trustee, guardian, executor, or administrator; and the change after-wards made by adding this phraseology to the preceding law is a further and significant circumstance indicating that, in the judgment of the legislature, it was necessary that these words should be added to render a trust-estate liable to assessment and taxation against the trustee as owner; in other words, it exhibits the understanding to have been that a direction alone for the assessment of personal estate owned by an individual would not be broad enough to include such as should be in his possession or under his control as a trustee. As the term “owned” was employed and is usually understood it would not include an estate held in trust, as that is not technically owned by the trustee, but held and possessed by him for the exclusive benefit of another. There is reason, therefore, for subjecting the act of 1883 to the more limited construction that it was designed only to include property of the description mentioned in it, which should be owned in his own right by the person assessed and taxed. The correctness of this view is still further evinced by the fact that the estate to be assessed and taxed by virtue of its enactment has been described as debts and obligations due or owing to persons residing within this state, and that, according to the preceding legislation which is to be considered in the construction which should be given to this act, will ordinarily include no more than such debts and obligations as shall be due or owing for his own benefit to the person assessed. This construction is to a certain extent also sustained by«*he circumstances out of which this act of 1883 seems to have originated. In the preceding year, and for a long series of years prior to the decision of People v. Smith, supra, the relator in that proceeding had escaped taxation on the ground that his money had been invested in the western states, and securities taken for the investments by agents there residing, which were there held and possessed by such agents. The legislature, actuated by the conviction that it was unjust that such property should escape taxation while the owner of it actually resided in and received the protection of the laws of this state, enacted this statute to meet that class of cases. That was the occasion or necessity for the enactment; and, under the authorities, it may be considered as an aid to discover the intent of the legislature, as well as the construction to which the language of the statute should be subjected; for the circumstances leading to the enactment of a statute may, where its language is obscure or doubtful, be considered, in a measure, as indicating the construction which the act should receive from the courts. Dibble v. Hathaway, 11 Hun, 571-574; People v. Hopkins, 2 Thomp. & C. 586, where it was said that, “if any doubt arises from the terms employed by the legislature, it has always been held a safe means of collecting the intention, to call in aid the ground and cause of making the statute.” Id. 588; People v. Spicer, 99 N. Y. 225,1 N. E. Rep. 680; People v. Railway Co., 84 N. Y. 565. With the aid of these circumstances, and the course of antecedent legislation in the state on the same subject, the conclusion seems to be warranted that the act of 1883 should not be so extended by construction as to include property held in trust by.trustees, no part of which is within or protected by the laws of this state. In People v. Coleman, 42 Hun, 581, an esfkte of this *289description was held to be liable to assessment and taxation in this state for the reason that the securities were within the city and county of Yew York, and this liability was held to exist notwithstanding the fact that but one of the trustees resided in this city; and the principle of that decision would seem to require, where the trust-estate is held and possessed by one of two or more joint trustees in another state, that it should be relieved from assessment for the purpose of taxation in this state. The laws of this state afford such an estate no security or protection whatever, while, in the case last referred to, the estate held liable for taxation was wholly subject to, and protected by, the laws of this state. For these reasons, and those assigned for the decision at the special term, the order appealed from should be affirmed, with $10 costs, and also the disbursements.